Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments with respect to claims 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Response to Amendment
	This is in response to the Amendment filed 10 May 2022.

(Previous) DETAILED ACTION
Claim Rejections - 35 USC § 103
3.	The rejection of claims 1-7 under 35 U.S.C. 103 as being unpatentable over JP 2011096550 (hereafter JP ‘550) in view of JP 2015220012 (hereafter JP ‘012) has been withdrawn in view of Applicants’ amendment.

(New) DETAILED ACTION

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 
6.	Claims 1-4 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fukui et al. (US 20180198169) in view of JP 2015220012 (hereafter JP ‘012).
Claim 1:	Fukui et al. in Figure 1, reproduced below disclose a battery (1) comprising: 
a first electrode layer (21/22); 
a solid electrolyte layer (32) located on the first electrode layer (21/22); 
a second electrode layer (11/12) which is located on the solid electrolyte layer (32) and which is a counter electrode layer of the first electrode layer; and 
a space portion, 

    PNG
    media_image1.png
    541
    850
    media_image1.png
    Greyscale

wherein the first electrode layer is a layer including a first collector (21) and a first active material layer (22) located on the first collector (21), 
the second electrode layer is a layer including a second collector (11), and a second active material layer (12) located on the second collector (11), 
the solid electrolyte layer (32) is a layer including a first thickness portion having a first thickness and a second thickness portion having a second thickness larger than the first thickness, 
the first thickness portion is located on the first active material layer (22), 
the second thickness portion is located on the first electrode layer (21/22), 
the second active material layer (12) is located at a position which faces the first thickness portion and which does not face the first active material layer (22) via the second thickness portion, 
the second collector (11) is disposed with extending to a position facing the second thickness portion and a region provided with the second active material layer (12), 
the second thickness portion (third thickness portion) is in direct contact with the second collector (11) (paragraphs [0023]-[0047]). See also entire document.
Fukui et al. do not disclose a second solid electrolyte layer, the second solid electrolyte layer is located between the second active material layer and the first thickness portion, and the space portion is surrounded by the second active material layer and the second thickness portion.
JP ‘012 discloses a first (13A) and a second solid electrolyte layer (13B) sandwiched between a positive (12) and negative (11) electrode (see e.g. Fig. 4), and paragraphs [0007]-[0010], [0012], [0014]-[0028] and [0031]-[0046]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery of Fukui et al. by substituting the electrolyte layer with the first and second electrolyte layer of JP “012.

 the second electrode layer of JP ‘550 by incorporating the second solid electrolyte layer of JP ‘012.
With the modification, the second solid electrolyte layer of JP ‘012 would obviously be located between the second active material layer and the second thickness portion of JP ‘550, and the space portion (of Fukui et al.) would obviously be surrounded by the second active material layer and the second thickness portion
One having ordinary skill in the art would have been motivated to make the modification to provide an entire solid electrolyte layer that would have exhibited excellent ion conductivity and excellent insulating properties (paragraph [0031], lines 14-16).
	Claim 2:	The rejection of claim 1 is as set forth above in claim 1 wherein Fukui et al. in Figure 1 disclose that the second thickness portion is located between the first thickness portion and a first end of the first collector (21) and between the first thickness portion and a second end of the first collector (21).
Claim 3:	The rejection of claim 3 is as set forth above in claim 1 wherein Fukui et al. in Figure 1 disclose that the second thickness portion is located between the first thickness portion and four ends of the first collector (21).
Claim 4:	The rejection of claim 4 is as set forth above in claim 1 wherein Fukui et al. disclose that the second active material layer (12) is located at a position in contact with the first thickness portion.
Claim 7:	The rejection of clam 7 is as set forth above in claim 1 wherein Fukui et al. in Figure 1 disclose that the solid electrolyte layer (32) includes a third thickness portion having a third thickness larger than the first thickness and smaller than the second thickness, and the third thickness portion is located at a position facing the second active material layer (12).
Claim 8:	The rejection of claim 8 is as set forth above in claim 1 wherein Fukui et al. disclose that the space is obviously formed only be the second solid electrolyte layer and the second thickness portion (i.e. replacing the solid electrolyte layer with the electrolyte layers of JP ‘012, would obviously provide the recited space).
Claim 9:	The rejection of claim 9 is as set forth above in claim 1 wherein Fukui et al. disclose that the second thickness portion is in direct contact with the first collector (21).
Claim 10:	The rejection of claim 10 is as set forth above in claim 1 wherein Fukui et al. disclose that a contact area between the second thickness portion and the first current collector (21) is larger than a contact portion between the second thickness portion (via a third thickness portion) and the second current collector (11).

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner Correspondence
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS H. PARSONS
Examiner
Art Unit 1729


/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729